Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement of 2/24/22 is acknowledged. Applicant elected Group I (claims 1-2 and 6-10) with traverse. Claims 3-5, 11-23 are hereby withdrawn as drawn to non-elected invention.
In traversal of the restriction requirement applicant argues that separating dependent claims from base claims where all the claims are in the same category is inconsistent with USPTO practice and unreasonable.
 	This argument was fully considered but was found unpersuasive. This is because firstly, it is unclear what applicant means by “same category”. Secondly as mentioned previously, there is prior art which teaches the special technical feature of this invention (see below) and based on said fact and contrary to applicant’s opinion, there is no US practice requirement to rejoin products with a method of use thereof, for example. Therefore, the examiner finds no reason to withdraw the rejection, which is now made Final.
Upon further review of the previous office action, it became apparent that claim 2 should have been part of Group IV invention as it is directed to a method of determining the amount of ethanol derivable from a feedstock comprising starch and cellulosic components. The examiner regrets said misunderstanding and hereby withdraws claim 2 from the elected invention and rejoins it with Group IV invention.
					DETAILED ACTION
Claims 1 and 6-10 are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 and its dependent claims 6-10) it is unclear what constitutes a “cellulose composition” (see claims 1, 6, 8-10) and “cellulosic components” (see all claims). Appropriate clarification is required.
Claim Rejections - 35 USC § 112
Claims 1, 6-8, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 (and its dependent claims 6-8 and 10) are directed to a method of use of  a genus of beta-D-glucoside hydrolase enzymes, wherein said genus has been inadequately described in the disclosure.

All applicant provides is a single species (namely beta-glucosidase), which is totally inadequate to fully describe all members of the genus of enzymes utilized and hence, one of skill in the art cannot reasonably conclude that applicant had full possession of this invention at the time it was filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zverlov et al., “Zverlov” (US2019/0071658, 3/2019). Zverlov teaches about beta-glucosidase CglT from Thermoanaerobacter brockii and methods of enzymatic hydrolysis of cellulosic biomass (including insoluble and soluble cellulose see [0015] and [0167] and starch see [0147]) ) using cellulases (inherently comprising endoglucanases and cellobiohydrolase) and/or hemicellulases optionally in the presence of said beta glucosidase and variants thereof (see [0149]). In Figure 3, the comparison of enzymatic hydrolysis of cellobiose by wild type beta-glucosidase and mutants thereof is reported and demonstrated and a reaction sample without enzyme (NK) was used as negative control. As can be seen in said Figure 3, when wild type enzyme or mutants thereof are contacted with  cellobiose for hydrolysis, glucose bands (G1) appear while the NK sample shows no glucose bands whatsoever. In example 7, Zverlov teaches that contacting wild type or mutant beta-glucosidases with crystalline cellulose and cellulosomes followed by a glucose assay was utilized to determine the amount of released sugars ( glucose equivalents). Zverlov reports that without beta- glucosidases 0.35 mg/ml of reducing sugars are measured, while said sugar release is increased to 0.82 mg/ml when beta-glucosidases are additionally utilized (see also figure 6). Such methods of Zverlov can inherently measure the amount of cellulose derivable glucose in a feedstock or in the least render it obvious.
Regarding claim 10, applicant is reminded that removing insoluble material from the hydrolyzed samples of this invention can hardly be considered as a contribution over the prior art before the effective filing of this application.
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656